Charging of heavy goods vehicles (debate)
The next item is the recommendation for second reading, on behalf of the Committee on Transport and Tourism, on the Council position at first reading with a view to the adoption of a directive of the European Parliament and of the Council amending Directive 1999/62/EC on the charging of heavy goods vehicles for the use of certain infrastructures (15145/1/2010 - C7-0045/2011 - (rapporteur: Mr El Khadraoui).
Mr President, Commissioner, when, hopefully, the plenary session shortly approves the agreement that we negotiated between the institutions with a large majority, we will be playing our part in a significant moment for the transport sector in Europe, a milestone that could signpost the direction for policy for decades to come. The immediate tangible impact on the ground will, of course, depend on the political willingness of the Member States to exploit the new opportunities or otherwise. We are not imposing anything. We are only making things possible, specifically, the application of a principle that we, Parliament, have been arguing for for a number of years, namely, the 'polluter pays' principle, the internalisation of external costs.
A number of old stagers amongst us know that we have already been fighting hard for this since 2006, when Mrs Wortmann-Kool led the previous review. This was followed, in 2008, by a Commission proposal which we have since been working on for three years. Those who have followed this dossier from close quarters know how laborious a job it was to get to this result. It is a compromise, a compromise between the institutions, but also a compromise between the institutions that, for instance, was backed by the minimum possible majority in the Council, and that also has its opponents here in Parliament. Some people think it is not ambitious enough, while others believe that it goes much too far. It is to the credit of the negotiating team and, specifically, of the shadow rapporteurs who, together with myself, Council staff and the Commission, reached this fragile equilibrium.
I ask all of you to support this package that we have achieved as a step in the right direction. It provides the Member States, for the first time, with the ability to also charge for noise and air pollution over and above the existing infrastructure charges which, in addition, are not consistently levied everywhere at the moment, and in a way that could stimulate the likes of fleet renewal. At the same time, it gives the Member States the ability to greater vary their charging depending on the time of day at which a lorry uses a road. This gives the governments control options in order to improve mobility.
At the same time, there is also a strong commitment - the strongest possible commitment - on the part of the Member States to reinvest the income generated into the transport system in order to make it more sustainable and to reinvest at least 15% of the income into the trans-European transport network. At the same time - and this was also an important issue for the European Parliament - there is clarity about the transparency requirement. Member States have to specify what level of income they obtain from the charges and what they are going to do with that money in order to bring about a better transport system.
The package is also due to be applied to a larger part of the fleet, specifically, all vehicles of 3.5 tonnes or above. That is the principle. That is the standard. This is what has been agreed. It is also to be applied to the entire motorway network. We put a strong emphasis on the importance of the interoperability of the system. This will mean one little box per goods vehicle to cross the whole of Europe, rather than 25 or 26. That is cast in stone in the legislation.
Finally, I have one more point to make, and it concerns the correlation tables. There has been quite some discussion about this. The solution that we came up with, taking the form of a number of declarations from the three institutions, would seem adequate to avoid setting a precedent.
To conclude, the Eurovignette is no miracle solution. We will not solve the mobility problem completely on the back of it, of course not. It is, however, an important part of a solution to bring about a more sustainable transport system. Cost incentives will make up an important element of this, but we will also have to do much more. What it is, though, is a step in the right direction and it is for that reason that I and those who worked with me are asking for your support.
President-in-Office of the Council. - (HU) Mr President, Commissioner, Mr El Khadraoui, ladies and gentlemen, at the beginning of the Hungarian Presidency, we made a promise to work for a strong Europe, one in which people are in the centre. I am very glad that we are now ahead of adopting a directive which will clearly improve the quality of life of European citizens. As such, I wholeheartedly welcome the fact that we have succeeded in reaching an agreement with the European Parliament on the Eurovignette Directive. The objective of the proposal concerning tolls imposed on heavy goods vehicles for using certain infrastructures is to set the charges used in transportation correctly, so that they reflect more accurately the actual costs of air and noise pollution, traffic congestion and climate change effects caused by heavy goods vehicles.
It is a fact that commercial road transport is one of the determining economic sectors of modern societies. It is also a fact that the extent of problems that can be associated with road transport, such as air and noise pollution, as well as traffic congestion, are becoming ever more severe. This is why innovative and professional policy measures, such as promoting the use of environmentally friendly vehicles or developing route planners, are playing an increasingly large role. As a result of measures that aim to internalise external costs, economic efficiency is likely to increase and negative environmental effects will decrease. The fair road charge system proposed in the Eurovignette Directive will allow us to use our scarce resources in a more sustainable manner. This measure is also very important in connection with the Commission's recently published White Paper, the 'Road map to a Single European Transport Area - Towards a competitive and resource efficient transport system'.
The measure is the first step on the road leading towards the internalisation of external costs of all transport methods. According to the view of the Council, this proposal is one of the most important measures in the area of transport. We know that Parliament agrees with us on this matter. We have worked very hard together to reach the compromise. This is why the Hungarian Presidency would like to thank the rapporteur, Mr El Khadraoui, in particular, for being prepared to cooperate constructively with the Council and for making a committed effort to achieve success. The last open question of the negotiations was related to the correlation tables. The Presidency was pleased with the solution found for this issue, and I would like to read the respective statement of the Hungarian Presidency, which is supported by the next Polish, Danish and Cypriot Presidencies.
In order to avoid any misinterpretation or misunderstanding, let me read it out in English: 'It is hereby declared that the agreement reached between the Council and the European Parliament in the trialogue of 23 May 2011 concerning the directive of the European Parliament and of the Council amending Directive 1999/62/EC on the charging of heavy goods vehicles for the use of certain infrastructures, Eurovignette, does not prejudge the outcome of interinstitutional negotiations on correlation tables'.
(HU) Mr President, ladies and gentlemen, this is an extremely important issue, one that will clearly influence the everyday lives of our citizens. Therefore, we welcome the agreement reached between these two institutions. I believe that in the area of transport policy, this is one of our most important results during the Hungarian Presidency, and we are awaiting tomorrow's vote with optimism, hoping that the majority of representatives will support this directive. Thank you once more to all those who helped create this compromise, not only the rapporteur, but also the shadow rapporteurs, as well as our legal professionals, for helping to find a solution for the difficult matter of correlation tables.
Vice-President of the Commission. - Mr President, honourable Members, after three years' negotiations, we are now close to the adoption of the amended directive on charging heavy goods vehicles, the so-called Eurovignette Directive.
This is part of a wider strategy to internalise the external costs of transport in all modes to get transport prices right. I would like to thank the Belgian Presidency for unblocking this file in the Council. The Hungarian Presidency skilfully negotiated with a very narrow majority in the Council.
Let me thank, in particular, the rapporteur, Mr El Khadraoui. Together with the shadow rapporteurs and members of the Committee on Transport and Tourism, he managed to significantly improve the text at second reading. I look forward to Parliament adopting this directive for two main reasons.
Firstly, to achieve our goals of a more sustainable green transport system and thus implement the 'polluter pays' principle. The directive will authorise Member States to charge tolls on lorries not only for infrastructure costs, as is the case now, but also for noise and air pollution. It will also allow more efficient varying of tolls to ease congestion during peak hours.
Secondly, at a time of scarce public funding, the charging for external costs provided by the new directive will generate revenues and make new financial resources available for transport infrastructure. The Commission supports this agreement.
I have noted your declaration on the correlation table. I fully sympathise with you on this issue. On behalf of the Commission, I will also make a formal statement:
'The Commission recalls its commitment towards ensuring that Member States establish correlation tables linking the transposition measures they adopt to the EU directive and that they communicate them to the Commission in the framework of transposing EU legislation in the interests of citizens, better law making and increasing legal transparency, and to assist in the examination of the conformity of national rules with EU provisions.
The Commission regrets the lack of support for the provision included in the proposal for a directive of the European Parliament and of the Council amending Directive 1999/62/EC on the charging of heavy goods vehicles for the use of certain infrastructures, which aimed at rendering the establishment of correlation tables obligatory.
The Commission, in a spirit of compromise, and in order to ensure the immediate adoption of that proposal, can accept the substitution of the obligatory provision on correlation tables included in the text with the relevant recital encouraging Member States to follow this practice. It will inform Parliament within 12 months of the adoption of this agreement in plenary and produce a report at the end of the transposition period on practice in the Member States, in order to draw up for themselves - and in the interests of the Union - their own tables illustrating as far as possible the correlation between this directive and the transposition measures and to make them public.
However, the position followed by the Commission in this file shall not be considered as a precedent. The Commission will continue its efforts with a view to finding, together with Parliament and the Council, an appropriate solution to this horizontal institutional issue'.
Mr President, the Eurovignette Directive is important because it lays down the European ground rules for a per-kilometre charge and thus ensures a level playing field for road transport within the European Union. For all that, I have no intention of hiding the fact that my group had major problems with the original Commission proposal and also with the rapporteur's position at first reading. Fortunately, the rapporteur took some major steps in our direction and we should certainly also thank the Council and the Hungarian Presidency, who succeeded, ultimately, not only in achieving a solid majority in the Council, but also in getting Parliament to support this position, too.
The majority of my group will also be endorsing this agreement, as it represents the first steps towards actually introducing the 'polluter pays' principle, and it does so in an intelligent way. First and foremost is the idea that there should be incentives to stimulate sustainability, not just higher duties. The arrangement of higher duties during peak hours, compensated for during off-peak hours, is now much better elaborated than in the Council position. That will mean that total toll levels remain the same. The exemptions for EURO V and EURO VI are also positive, as well as the fact that the Member States have again committed to regulating the interoperability of toll systems, as it is a thorn in our sides that that is still not the case.
Parliament also finds the earmarking important. We would have wanted more of it, but it is definitely an important step, and in that I mean not only the percentage that will now be earmarked, but also the reporting obligation on the part of the Member States. Hopefully, that is a first step towards further earmarking of this money.
Mr President, ladies and gentlemen, following a negotiations marathon, Mr El Khadraoui and the representatives of the Council and the Commission managed to tie up an improved package of measures for road charging for heavy goods vehicles in Europe. I am very grateful to those involved and, in particular, to our rapporteur, for what they have achieved.
Through the recognition of the principle of internalising external costs, the partial earmarking of funding for the transport infrastructure and the incentives provided for fleet renewal, we have succeeded in realising important objectives from the Transport White Paper. I also believe that we must not overlook the obligations for transparency, which ultimately must also apply to the Council.
I find it highly regrettable that several Member States attempted, even after the conclusion of the trialogue negotiations, to throw a spanner in the works - they really did try - in connection with the correlation tables in order to block this directive. Nonetheless, I would like to conclude by calling on all my fellow Members to accept the compromise achieved and not to jeopardise the results of these long and laboured negotiations, as all that would achieve would be to help the wrong people. You have my thanks for backing this compromise.
Mr President, we will not be winning any beauty prizes with what is on the table, despite the persevering and unbending efforts of the rapporteur, who, by the way, I congratulate in that regard.
The most important and trickiest point, for me, was earmarking. What will the Member States use the income from these charges for? Will they use them to make their transport economy more efficient? Are we going to oblige them to do so? We did not succeed in doing this. We thus did not achieve what we were hoping for in this regard. It is somewhat perverse that Member States are seeking to keep the way open for retaining this income, just as the external costs are also retained. With this charge, we really should be limiting external costs as far as possible and preferably reining them back to zero. Thus, the things that this money should actually be used for are the likes of improved infrastructure and research into cleaner goods vehicles.
There is one issue that continues to bother me, which is, if you have variable charging for peak hours, how do you tackle traffic jams if you do not treat all those responsible for causing them in the same way? This is an issue that we had in black and white at first reading, but the Council did not want to know. The efficiency of some of the things that we do is thus not 100%. What we do have here - and Mr Ertug has already pointed this out - is more transparency. The Member States have to produce a report stating how much income these charges generate and what they have done to improve the system. I thus hope that a discussion arises between the payers, the road freight sector and the government on the use of this money and efficiency.
That is one of the positive elements. I am no enthusiast, but I did defend this in my group because we now have an important principle - the internalisation of external costs - incorporated into European legislation for the first time. That means that we can make a start on the process of charging for all external costs for all modes of transport in order to improve your economy along with your sustainability. The Commissioner included a number of measures in the White Paper for which this step is necessary. If we do not approve it, then we will also be stuck on a number of issues in the White Paper. It is quite rare, after all, that it is persistently so difficult to reach agreement in the Council - and, Madam President, I am not blaming the Hungarian Presidency of the Council here, it did its best. This is an important - and essential - first step in a long process.
Mr President, I should also first like to thank the Council and Commission for coming to this compromise but, in particular, Mr Saïd El Khadraoui for the proper way in which these talks were concluded while not losing sight of their goal. The Group of the European Conservatives and Reformists (ECR) will support the compromise agreement because many of the solutions that were worked out are, in reality, fine achievements. On the Council's side, this compromise was very fragile, and it is understandable that some issues such as the scope of the directive or collection and distribution of the allocated funds to Member States were sensitive issues even up to the end of the talks. I believe that further compromise talks would lead to a worse result or would end in no result at all. The most important thing now is to continue forward, to implement the 'polluter pays' principle regarding the collection of road tax. The damage done to the environment must be compensated, and the infrastructure must be improved, and, as Mr Sterckx has stated, this is the first piece of legislation at European level where this principle has been incorporated. This principle and the taxes should be implemented in all Member States. Unfortunately, many states have not yet implemented the Eurovignette 1 infrastructure payments and, most likely, these same states will be very tardy in implementing Eurovignette 2. This distorts the market in haulage flows and, in fact, whereas the roads are maintained by payments by taxpayers in these Member States and the European Union taxpayers, the benefit is gained by third-country carriers, the infrastructure stays undeveloped, and external costs are not recovered. Let us hope for some willingness on the part of the Member States. Thank you
Mr President, ladies and gentlemen, the Eurovignette and the results of the negotiations represent an example of how the Council is currently attempting to place limitations on and water down all Parliament's proposals, particularly in the field of transport policy. The transport policy of the Member States' transport ministers consists of demanding a sustainable and forward-looking transport policy for the European Union every Sunday while doing everything under the sun during the week to actively prevent such a policy from being realised.
One thing is clear, and that is that noise and exhaust gases are to the detriment of both people and nature. They give rise to costs, and those costs are currently borne by the taxpayers, rather than those responsible for the costs. Parliament's proposal, which was already a very tame one and a difficult compromise between the countries at the centre of Europe and those on the peripheries, was still watered down even further.
Thus, for example, the allocation of external costs became voluntary, rather than compulsory. Costs are not apportioned for all the deleterious consequences caused, only for a small number of factors. In the end, what remains of the allocation of costs amounts to little more than a couple of hot dogs and a beer for a whole leg of the journey. I find that very little. The arrangements apply only in a qualified way to goods vehicles weighing over 3.5 tonnes. Germany got its way with the 12-tonne proposal and in mountain areas, the only goods vehicles now subject to taxation are those that you do not even find there because they cannot get up the large inclines.
In the end, Italy wanted to derail the whole thing on the basis of a bureaucratic detail. When it comes down to it, that is a prime example of how transport policy, sadly, is still not taken seriously enough. We in the Group of the Greens/European Free Alliance will still vote in favour, as we want to take our place in a majority that at least rescues the principle of the charging of external costs for a future where more reasonable people occupy the role of transport minister in the Member States.
Mr President, I would like to thank the rapporteur for completing a very demanding piece of work.
'Eurovignette' is one of the directives that should enable road and rail transport gradually to be put on an equal footing. Rail transport has been disadvantaged for years in the EU's Member States due to the fact that users have to pay to use transport routes. In the case of the road network, payments for using the infrastructure have so far been rather symbolic.
If we look at the matter in purely technical terms, disregarding any other factors, we discover that the highest category roads, in other words, motorways, expressways and category one roads, are best adapted to the operation of heavy goods vehicles. The directive does not go so far as to follow the logic outlined above and set the highest fees for the lowest category roads, in other words, local roads. On the contrary, it focuses only on charging for some external costs, based on the 'polluter pays' principle, and only in the case of the highest category roads, in other words, motorways, expressways, category one roads and dual-carriageways.
The payments should include as few exemptions as possible, and should apply to the so-called external costs of road transport, including noise and, above all, emissions. I am frankly curious as to how the individual states will justify their unwillingness to introduce payments, at least under Table 1, which is a very watered-down version of what genuine environmentalists want.
Despite these conflicts between logic and the version of the recommendation discussed here, the Confederal Group of the European United Left - Nordic Green Left supports the position of the rapporteur.
(The speaker agreed to take a blue-card question from Mr Leichtfried under Rule 149(8))
(DE) Mr President, Mr Kohlíček, it could be that I have misunderstood you. There is something that I would like to clear up. It is relatively clear, after all, that this is a tame compromise, that heavy goods vehicles will continue to hold the advantage on the roads, and that the charging level overall is far too low. However, you did start by saying that this directive could now potentially lead to a level playing field between road and rail transport. I do not believe that such a level playing field will result. It could be that I have misunderstood you in this regard. I would ask you to clarify this.
(CS) Mr President, in my opinion, this is only the first step towards putting things on an equal footing, because if I pay a lot for infrastructure on the railway ... (the speaker continued in German)
(DE) ... it is the first step towards equalising the conditions for the railways with those of the roads as, at the moment, you have to pay for distance travelled on the railways, but only a very small amount for the roads. This is thus a small step towards harmonising the conditions for the railways and the roads.
Mr President, first of all, I would like to thank the rapporteur for doing such an immense and very important job. As you know, the transport sector plays a key role in guaranteeing mobility and socio-economic development in Europe and, in order to address the challenges of economic growth and sustainability, it is necessary to improve transport sector infrastructure. We are all concerned about the effects of climate change, environmental conservation and various issues relating to health and social well-being, which are inseparable from the rational use of transport. I agree that applying the 'polluter pays' principle, as well as trying to safeguard the public interest, results, and must result, in measures primarily aimed at reducing environmental pollution, noise pollution, damage to the countryside, and social costs that arise due to poor health, because these generate substantial economic costs that are borne by the public at large, and thus by Europe's citizens. It is good that in the area of transport, we are finally striving to apply the 'polluter pays' principle. Undoubtedly, this will give Member States additional possibilities to make their national road charging systems more efficient, which means that a better transport-demand-management instrument can be developed. However, I still believe that the instruments we are discussing today, which will be adopted in the near future, are not exactly adequate and are only economically beneficial for central transit European Union Member States, and are not entirely favourable, or significantly less favourable, for a large number of European Union Member States situated on the EU's external borders. While basically welcoming the project, I believe that it would be worth fully re-evaluating this aspect, weighing it up again and only then adopting it.
Mr President: So the EU seeks to raise EU revenue by taxation on trucks? Well, I ask UK voters what they think of the EU and the usual answer is 'I do not think we should join'.
The UK has been politically taken over. UK law is made in Strasbourg, a monster red-tape factory is closing industry, and now we have tax but, because it is not football, the people are not informed. The UK media avoid EU reality, brains are fed with TV soaps and reporters say the EU does not affect local issues. The EU is not news.
This report seeks to raise tax from tolls on trucks, partly funding the trans-European TEN-T project, which includes linking high-speed EU trains. So, when the EU raises taxes in the UK, will the people respond by kicking the EU in the ballot box? No, because they are not informed. The final EU superstate takeover by stealth will be a taxpayers' sleepwalk into Europe. The defences are down, the press do not care and the UK is asleep, so get those unfortunate truckers taxed.
(DE) Mr President, first of all, I would like to congratulate and thank the rapporteur and my fellow Members who were involved for their work. It was not easy to reach a compromise on this issue. That is also due to the fact that many people, including in this House, naturally do not agree with the result 100%. Some people were for it, others against. However, I would like to caution, from the outset, against the absurd situation whereby those who expect more link up with those who expect nothing and between them, they collapse the whole deal. I therefore hope that those who want costs to be internalised, and who even view this deal as very small progress, will support this compromise here.
That is, to a large extent, the view of the Group of the European People's Party (Christian Democrats), if not all the delegations, as we support the internalisation of the costs in all types of transport and we also support the use of resources to promote mobility. For us, that was one of the most important points. For us, it is not about making transport more expensive, as has just been claimed. Making transport more expensive does not make it more efficient. For us, this is about having a proper balance, so that those resources that are partly earned in relation to mobility are also invested in that area.
Another important factor for us is interoperability. We do not want technically different charging systems across Europe - the idea of 27 different systems in future is unacceptable. I hail from a border area, and driving around the area for half an hour, you can face road tolls six times! That is not sustainable. The Council needs to be somewhat more flexible in this regard than it was in the past. We are also putting an emphasis on environmentally friendly goods vehicles. That means that we are also indicating a course of direction in this connection and, as has just been said, what we have introduced in this regard is not mandatory, with the result that those who favour the internalisation of costs are certainly not satisfied in that respect. I personally would also have liked this to have been mandatory in all Member States.
We have had this debate so many times in this House. What do we want tomorrow? Do we want 27 different charging systems, or do we want all the Member States to work to the same rules? Or do we have to wait for further crises before we hear the call for action at European level again? For me, the Eurovignette, too, makes one thing clear, namely, that only Europe brings the answer. Different charges in individual Member States do not.
(Applause)
(DE) Mr President, Commissioner, ladies and gentlemen, I believe that there has been one major success story in this discussion, and that is the rapporteur. I really think that, with this dossier, the rapporteur had so much resistance to overcome and that he thus managed to extract the absolute maximum possible from this entire issue.
The fact is that, in this House, there is not really a majority for a real greening of transport. The first thing you have to do, then, is cope with that. It is absolutely clear that there is currently a majority of transport ministers in the Council to whom environmental interests are of no concern. It is equally clear that there is a majority in the Council who do not care about those who live and work along roadways and that there is a majority in the Council who support consumers purchasing any old junk, that has been transported far and wide, rather than high quality regional products. Given that situation, I would say that the very best result has been achieved.
First of all, we have the principle of external costs. That was a major step, a difficult step, facing all that resistance. We now have the ability, for the first time, to charge for exhaust gases. We have the ability to charge for noise. Of course, these are too limited and at far too low a level. If you look at the tables, this really is a drop in the ocean. It also proved possible to expand the corridors, so to speak, but we did not manage to put a tax on CO2. That is inexplicable. Transport is one of the largest producers of CO2 emissions in Europe and it is not charged for this. These points leave me really dissatisfied.
That said, I endorse what has been said by other Members, who believe that we need to vote in favour of this, as otherwise, everything will go down the drain. I am voting in favour, with a heavy heart, and the thought that it is a good thing that we have come this far, but there must be much more progress in the future.
(DE) Madam President, ladies and gentlemen, in the White Paper, Commissioner Kallas sets out various possibilities for the future of transport. For instance, he describes how there is a need for incentive systems in order to give transport a more environmentally friendly form, and he also states that new sources of funding are needed, including, for example, in order to be able to work according to the 'polluter pays' principle. The Eurovignette Directive that we are debating today is one way that both of these points really can be achieved.
This was a major Belgian effort, I believe we can say, begun under the Belgian Presidency of the Council with three important Belgians involved and, above all, because of the rapporteur, who succeeded in opening a door to the new routes. As it happens, I would have wished Belgium's major effort greater success than what we now have.
What we actually managed to achieve is a small and weak compromise. Although we do now have earmarking to a very limited extent - 15% of infrastructure costs and 15% of external costs must go to the TEN-T networks - it is really far too little. All national transport policy representatives say that we need considerable resources in order to be able to sustain our infrastructure networks. It is self-evident that the resources collected in this area should also be able to be invested there. That is a point on which we can all fail to be satisfied. The fact is that, in this connection, we have nonetheless taken a step in a direction in which we will be able to move further at a later date. That is also the reason why we intend to vote in favour of this compromise.
It was a tough struggle, though. It very definitely could have been the case that we ended up with nothing at all on the table, since a few Member States would have preferred to have nothing at all. This is therefore a success, and it will have our backing in the vote today.
(Applause)
(CS) Mr President, in the directive under discussion, the Commission has put forward the possibility of charging for external costs such as air pollution, noise and traffic congestion, based on an attempt to internalise external costs in accordance with the 'polluter pays' principle. I support this principle because I consider it important from the perspective of the impact on the environment and human health, as well as the use of more methods of transport at national, regional and local levels. This is also in the interest of municipalities, which are often harmed by the negative impacts of transit traffic in particular.
With regard to the continuing economic crisis and the increasing financial burden on transport operators, I also firmly believe that Member States should be given the option to spread out the introduction of charges for external costs over time, and according to individual types. The new system should also make it possible to replace obsolete fleets through the use of reduced rates for external costs when investing in environmentally friendly vehicles.
(FR) Mr President, there is nothing to be pleased about today: a green transport system is still a long way off, as has been said. What is in this text? What does it say? Quite simply, it permits the Member States, on a voluntary basis, to use a 'polluter pays' system. Furthermore, the system is so restricted and so limited that, at the end of the day, the cost will only increase by around three to four cents. How can people think that a three or four cent mark-up will actually have an impact on modal shift? In other words, it is not a great success from an environmental point of view. This is what this famous principle of internalisation of external costs has become, after being put through the Council mill - sorry, Mrs Győri - after so much resistance, and despite the considerable efforts of the rapporteur.
Nevertheless, we shall vote for this principle because it is an important one. It is a principle like others - we spoke earlier about the precautionary principle, which has made its mark in the European directives. We shall vote for this principle. It is just one principle; a whole battle remains to be fought, and we will continue to fight it in order to effect a genuine modal shift and to establish a greener transport system that protects people's health and combats climate change more effectively.
(NL) Mr President, the current proposal for the Eurovignette is based on the idea of Europe's efficient road transport system subsidising its inefficient railways. The most disconcerting fact, however, is probably that this Parliament sees this proposal as just a first step. It would be a first step, it should be noted, in the wrong direction that would mean that the Member States' current right to implement this legislation would become an obligation, that the charge per kilometre would only rise and, above all, that car drivers would soon be next.
This Parliament talks of a single system among the Member States. However, adopting this proposal will mean that hauliers should get ready for a new box in the cabs of their lorries, with associated new taxes, of course. It is clear that, with this proposal, the European Parliament is strangling the life out of road transport as a result of the hysteria about the climate. The transport sector has it hard enough as it is, and is not expecting more taxes imposed by Europe.
(IT) Mr President, Mrs Győri, Mr Kallas, first of all, I acknowledge and applaud the work accomplished by the rapporteur, Mr El Khadraoui, who has done his utmost in searching for a possible compromise.
Precisely because of that, I think we should go through the ritual procedure. This dossier should really have gone to conciliation, though, because the correlation tables were not included in the final agreement. That could have been an ideal opportunity to reach a comprehensive agreement. Unfortunately, as has already been pointed out, that is not a mere detail.
The 'polluter pays' principle is right, valid and agreed upon and, to avoid any doubt, I am in favour of the greening of transport. However, this instrument - Eurovignette - is too partial and ineffective, as well as unfair. At a time of great economic difficulty such as we are experiencing now, the only purpose of this decision to strike at an economic sector that underpins our market is to make money, even if hardly any of this money is then used for transport infrastructure.
In my view, a very complicated mechanism is being introduced, not least for calculating the amount to be charged. I am therefore critical of this dossier because I believe the way it penalises the geographically more peripheral Member States is unacceptable in this Europe of economic and territorial cohesion.
The effectiveness of this instrument has not been demonstrated, and the modulation of transport flows creates problems for current and future financial planning because the charges are shifting and changing all the time. In this respect, I am told that the Member States are free to apply this extra charge or not. In the case of cross-border transport, however, we also depend on the decisions of others and so we need to reach an agreement. Therefore, I am convinced that an agreement reached at any price, at the expense of the haulage industry, cannot be considered a success. I really think there is still a very long way to go, especially as regards fair charging.
(ES) Mr President, first of all, I would like to acknowledge the tenacity of the rapporteur, Mr El Khadraoui, though I also have to say that from the beginning, I did point out the particular sophistry of the peripheral countries, with the scandalous lack of alternatives to the road - look at the continuous obstacles in the Pyrenees, between Spain and France, to establishing regular cross-border rail traffic. Now, moreover, - and I take advantage of the fact that Mr Kallas is here - the Commission is placing in doubt the future central crossing of the Pyrenees in the future core network.
In other words, with these problems of a railway alternative, the truth is that the agreement on the Eurovignette is now imposing even greater burdens on the transportation of products by road, which, in the peripheral countries, particularly in the south and in the east, are products of little or limited added value. In creating at this precise time - as a rumour, shall we say - the problem of adding even a few centimes - four cents do not appear anything at all to Mrs Durant - right now, when we have just passed through the crisis, or are still in mid-crisis in the case of the cucumber, and due precisely to these irresponsible and false accusations which are without proof, they have dealt a brutal blow to thousands of Spanish families, not just farmers, but also hauliers, because just these few centimes, on thousands of kilometres and products like the Spanish cucumber, will generate a major problem in terms of transporting them to the central market, which is precisely where these accusations originate.
No, Mr El Khadraoui, at the beginning, some initial accounts appeared, from which it was clear that, through the problems of the tax burden, there was an increase, and then they simply disappeared. I have always asked why those studies disappeared, but the truth is that it was worrying, so they have told us time and time again.
Even so, I - and they also - would be prepared to make the sacrifice if the problems were to be resolved, important problems like congestion. However, in the current agreement, we have to say that the car does not seem to be included in the congestion. I am referring to major problems, such as the state of the infrastructure and the fact that things are improving, including in terms of reducing noise or other pollution. Even now, we know that it is not going to be possible because we do not have any alternatives at all to this.
Therefore, the Spanish socialist delegation sees itself obliged to vote against this agreement.
(FR) Mr President, two words sum up the general tone of our work and the mood in Parliament: 'finally' and, on the flip side, 'a bit of a shame'.
'Finally' because, after very lengthy negotiations, we have reached a compromise and the 'polluter pays' principle is now genuinely beginning to take shape in this dossier.
'A bit of a shame' because, even though the public finance situation in the Member States is complicated, we should have done everything in our power to reinvest the revenue collected for the benefit of, for example, trans-European transport network (TEN-T) priority projects. Mr Kallas, it will be up to the Commission to exercise close scrutiny. 'A shame', also, because I personally regret this minimum agreement where the desire to ease congestion is concerned: although the proposed agreement retains the off-peak concept, the methods by which the Member States must implement it are 'weak'. The Commission must provide impetus on this issue as well.
Thirdly, although the current directive stipulates that 3.5 tonne heavy goods vehicles must be included from 2012, we provide for the possibility of exempting them in the agreement. This is a harmful concession. Here too, Mr Kallas, it will be up to the Commission to play a key role. In short, although it is a modest compromise and a small step, it is a step nonetheless. We shall therefore vote for it.
(PL) Mr President, Mrs Lichtenberger said that there are some reasonable ministers in the European Union's Member States. I would be grateful to her if she could give me their names, although I do realise it would be a very, very short list. I would like to thank the rapporteur for his very thorough work, although it is good that we can debate it, because it does contain a number of things that are extremely controversial. Lorries are to pay more, which means that the owners of transport firms are to pay more. This is a problem for firms during a crisis, and we cannot pretend otherwise. The question is: how will the money be spent? There is a real dilemma here, because if the money goes on yet more foolish projects of marginal groups, that will be a bad thing. It should be spent on the transport sector, on the development of transport, in which case the increases would be understandable. Otherwise, it is a kind of extortion, and this with the sanction of the European Union and the European Parliament's stamp of approval. I think this is something which really is controversial.
(DE) Mr President, ladies and gentlemen, transport in Europe is too cheap. Only environmentally friendly transport is too expensive. All of this is brought about by policy choices, and this directive will not change that. We have unfair competition. The tax privileges that heavy goods vehicles enjoy are not being curtailed. Every lorry causes 60 000 times as much damage as a car but, of course, it is not charged 60 000 times as much.
We have had a mandatory rail toll within the European Union for decades. Every locomotive - whether it transports passengers or goods - must pay a rail toll for every kilometre it travels. On the roads, the toll is voluntary. It is capped. It mostly applies only on motorways and only to vehicles weighing 12 tonnes or more. On the railways, there is no limit. That is unfair, and it hinders the environmentally friendly railways while relieving the environmentally unfriendly roads.
We know that we need a change in mobility in order to protect the climate. We in the Group of the Greens/European Free Alliance want to protect the climate and secure mobility for the future, and that is why we need fair competition. This Eurovignette is only a tiny step forward towards that goal.
Mr President, HGV haulage is integral to the supply process essential to a good economy. If added charges are levied across Europe, the extra cost is ultimately filtered to the consumer.
The UK Government is looking into HGV charges to bring us in line with Europe by 2015. We do not have a network of toll roads, nor do we lay additional charges on heavy goods vehicles after road tax. We face unfair competition from an increasing number of foreign trucks taking up more than their fair share of cross-border haulage. Foreign operators pay nothing to use our roads but UK diesel duty is as much as 23 pence a litre higher, giving competitors a 15% advantage. However, under EU law, the UK cannot introduce a charge applicable only to foreign vehicles.
If this directive expands its capabilities, any move by the UK Government to introduce HGV charges will be overshadowed by an unwanted indirect tax which the Commission also reserves the right to make obligatory in 2013. As the proposals relate to taxation, it should require unanimity at Council level, yet the legislation is being ushered in via the transport provision of Lisbon. It is an underhand way of introducing indirect taxation and should not be voted through by anybody with a democratic bone in their body.
(FR) Mr President, in its Europe 2020 strategy, the European Union set itself the objective of making our economy greener and our transport more modern. All the European institutions, including the majority of our Parliament, have broadly supported this objective, as have almost all the Member States.
It is a pity, then, that several Member States should have gone to great lengths, since 2008, to strip the proposal for a new Eurovignette directive of its content and to block this dossier.
Today, however, thanks to the tenacity of our rapporteur - and I should like to pay tribute here to Mr El Khadraoui - and of the shadow rapporteurs in their negotiations with the Council, we have a compromise before us at long last. Admittedly, this text is far less ambitious than the initial proposal, but it will enable us for the first time to implement the 'polluter pays' principle and to internalise external transport costs such as noise and CO2 emissions.
In order to ensure that this Eurovignette is not just a tax but actually helps improve transport in Europe, the Member States are also encouraged to reinvest the revenues they collect in the modernisation of transport modes. Parliament has also successfully ensured that real progress is made on the interoperability of toll systems and that stronger incentives are given to use less polluting heavy goods vehicles.
In order to remain consistent with the policy objectives that our institution has set itself, I sincerely hope that we will be able to endorse this compromise that is being proposed to us at second reading and thus pave the way for a more sustainable transport policy.
(FR) Mr President, Mrs Győri, Commissioner, ladies and gentlemen, at last we have something to be satisfied about: the toll charge for road transport, which is capped by this new Eurovignette Directive, may, in the future, include the costs of noise and air pollution.
Another cause for satisfaction is that, with this report by Mr El Khadraoui - and I congratulate him on his tenacity - we are clearly expressing our desire to see the 'polluter pays' principle factored into the costs of road transport. We must remain vigilant, however: after three years of interinstitutional negotiations, we need to convince certain Member States that a policy for genuinely protecting the environment and an economic policy for successfully developing Europe's rail network are both achievable thanks to the balance struck in this trialogue. We must also ensure that part of the revenue collected is actually allocated to infrastructure and trans-European transport network projects as indicated.
May I also say how sorry I am that the binding nature of the 'polluter pays' principle has been left out of this compromise. Leaving aside our rapporteur Mr El Khadraoui's tenacity, on which I congratulated him, Commissioner, the European Commission has once again lost the fight to certain nationalist positions and sentiments.
(SV) Mr President, I would like to say a big thank you to the rapporteur for his excellent work on a very difficult subject. As many people have pointed out, the new rules merely contain calls for the Member States to use the revenue they receive to improve the environment and it is therefore important, just as Mr Sterckx said, that we here in the European Parliament continually remind our governments of the importance of following these recommendations.
The intention is clearly not that our drivers and hauliers should pay for the noise and environmental impact if we do not, at the same time, introduce measures aimed at solving the problems, such as road treatment and other noise-attenuation measures. It is very important to prevent these charges simply becoming a new tax on heavy goods vehicles, as some Members here have pointed out. We must continue to work to improve the environment and reduce carbon dioxide levels in Europe, and it is therefore of central importance that we ensure that environmental charges are genuinely used to reduce and eliminate the environmental problems that arise.
(Applause)
(NL) Mr President, with the decision on the Eurovignette, Europe is taking a step in the right direction in order to be able to apply the 'polluter pays' principle to road transport. Ultimately, we now have the agreement to pass on the costs for the use of infrastructure, for noise and for air pollution to the carrier. I hope that many EU Member States will adopt this system, including the Netherlands. The Rutte government in the Netherlands is sensibly planning to pull 'paying for mobility in a different way' out of the hat. Those plans fit in well with today's agreement.
I hope that the Commission will bring forward proposals to also charge these costs to other means of transport in a phased manner. Of course, in so doing, account must be taken of the specific properties of each sector. Thus, inland shipping is not the only user of river water, something that is abundantly clear during these days of extreme drought. Agriculture, after all, currently has its sprinklers wide open. However, we have now taken an important step forwards and we need to push on even further.
(ES) Mr President, it is no coincidence that Spain, Italy, Greece, Ireland, Portugal and other countries are all reluctant to accept the so-called Eurovignette.
This common critical stance stems from our position as peripheral countries since, at the end of the day, it will be us who will pay this quite singular levy and the Member States enjoying a geographical location in the centre of the European Union who will collect it.
The reasoning that underlies the Eurovignette is beset by major contradictions and the discourse that supports it becomes weaker every day. Even accepting the rationality of internalising external costs as a valid starting point, it is ultimately untenable to penalise heavy goods vehicles only and not ordinary cars with the aim of mitigating traffic congestion, just as the old 'polluter pays' principle is applied in a clearly discriminatory way.
In addition to this, ladies and gentlemen, only 15% of the funds collected through the Eurovignette - which was conceived as a funding source for infrastructures - will finally be used to fund trans-European networks, and not as a requirement but merely as a recommendation. Thus, finance ministries will allocate the funds as they see fit according to the interests of their countries, within the wide sphere of infrastructures. The ultimate result will be yet another setback for road freight transport, which, the way things stand today, is the only means enabling the operation of the Internal Market.
This is reality, ladies and gentlemen, a reality that is a lot starker in the context of an economic crisis. If European products are to be competitive in global markets, we cannot afford experiments that may result in even further damage to an already weak European economy by imposing yet more additional costs.
Lastly, the food crisis, which has recklessly been blamed on Spanish products, has led to unfair penalties and huge losses for those penalised by the Eurovignette: freight carriers and prime crop farmers.
It is for all these reasons, ladies and gentlemen, that the Spanish delegation of the European People's Party shall vote against this draft directive.
(EL) Mr President, the general principle introduced in the directive on goods transport, by which I mean the internalisation of external costs, is very basic and of symbolic importance. This is a modern and, at the same time, flexible framework for the application of the 'polluter pays' principle and a tool to moderate the congestion problems on major national motorways.
That is precisely why the concerns expressed by many speakers about the imbalance in terms of the repercussions of its application in the regions of the Union and in the road transport sector - some of which are justified - need to be overcome. The aim of the compromise text, which is due in large part to Mr El Khadraoui, is to achieve gradual application of the charges in question, so that it is accompanied by gradual renewal of the European fleet.
However, the way to overcome the objections and to pave the way for the acceptance and efficacy of the framework of the Eurovignette is to ensure, firstly, that the directive is applied strictly, transparently and quickly to all the Member States and, secondly, that all the revenue is channelled, as contributory resources, to transport infrastructures and is not used to plug well-publicised gaps.
(DE) Mr President, as we all know, this directive is a compromise. However, it is, without doubt, also a good compromise, as it accommodates both sides, at least to a certain extent - both the carriers and the citizens, who have to suffer the noise and the exhaust gases. What are the advantages of this directive? For me, there are three.
Firstly, there is the earmarking of the revenue from road charges for investment in improved transport infrastructure, which is in the public economic interest and provides increased safety and better transport routes. Secondly, there is the standardisation of collection, which lowers costs and prevents traffic congestion. Thirdly - and very importantly - there is the fact that it gives the Member States the ability and the freedom to factor costs such as noise and pollutant emissions into their road charges at a future point. These, then, are control mechanisms.
Those who steer clear of rush hours and traffic jams will pay less and those who drive clean and quiet goods vehicles will enjoy lower costs. I hope that these incentives will mean that, in future, traffic jams will be avoided and goods vehicle fleets will be renewed. All in all, we are aware that not all wishes could be satisfied in the negotiations, but these positive aspects that we were able to achieve in the negotiations thanks to Parliament's strength should lead to the desired positive effects.
I also hope that there is not too much bureaucracy in the implementation, as that would harm the whole.
(RO) Mr President, the inclusion of a charge based on external costs in the toll charge allows Member States to introduce it for using the trans-European road network, or certain sections of it, as well as any other additional sections of their own motorways which are not part of the trans-European road network.
We do not support the deliberate introduction of tariff barriers which will increase the costs of transport operators from peripheral Member States and, by extension, the prices of the products transported. Although the directive should not allow discrimination based on the haulier's nationality, Article 7k permits Member States which introduce a system for charging tolls and/or users of the infrastructure to offer suitable compensation for these charges, which may distort competition.
I think that the income generated from the charge on users of the infrastructure and from the charge based on external costs must be used to support the trans-European road network, improve road safety and provide safe parking areas, which are an absolute necessity for compliance with the applicable social legislation.
(IT) Mr President, ladies and gentlemen, we all agree on the need to make goods transport more sustainable, but this result is achieved mainly by investing in infrastructure and gradually renewing the existing fleet.
In reality, behind the environmentalist spirit of Eurovignette and the 'polluter pays' principle lies a major competitive disadvantage for some countries compared with others, with serious repercussions not only on their section of the haulage industry, which is, to a great extent, made up of small and medium-sized enterprises, but also on their national systems. All that will happen without the mandatory reallocation of sufficient resources to improve transport infrastructure and the efficiency and environmental performance of the haulage industry, something that should be an essential outcome of this directive.
The negotiations have led to a few minor positive results - I am thinking of interoperability and mini-hire marketing in mountain areas - but the overall outcome is unsatisfactory. I think a possible conciliation procedure would be the best way to smooth off the sharp edges that still remain unresolved.
Mr President, the proposed directive might be the last straw to break the back of the British road haulage industry. The industry has been declining steadily over the last decade. Drivers with operating licences have fallen by 8% in the last three years. Foreign lorries now control 80% of cross-Channel business. In the last decade, 20% of domestic business has been lost to foreign hauliers. There is a large and growing resident population of foreign hauliers using foreign vehicles and paying only their own countries' modest vehicle charges who are taking more and more domestic business.
It might appear that British hauliers are simply losing business as the result of competition, a favourite word in the EU lexicon. However, the competition is not fair competition. The British road fund licence is much greater and fuel tax exceeds that of other countries. Foreign hauliers work in the UK on fuel brought with them in 1 000-litre tanks. Whilst the proposed charges will apply to all vehicles, the burden on the British industry could be fatal. This directive must be resisted.
(DE) Mr President, it is beyond doubt that the Internal Market is one of the major achievements of our Union and that efficient transport structures are part of that. However, I personally live on a stretch across which over 50 million tonnes of goods a year are transported, and I believe that, alongside people's right to efficient transport, there is also a right for those living alongside to be protected from the impact and effects of this transport. This proposal is therefore certainly a small step in the right direction if it is used in such a way that investments are made to improve noise protection, provide modern heavy goods vehicles and, above all, to bring about modern rail networks and modern rolling stock.
It is also a positive thing that a supplemental rate can be charged in mountainous areas. I do find it particularly questionable, however, that we are planning to proceed in this area according to the principle of voluntary action, in other words, such that, as before, States that do not wish to be involved in this Eurovignette simply do not have to implement it. That will not only lead to discrimination within Europe but it is also extremely questionable with regard to the impact on the people.
Mr President, the general trend of this proposal is positive because we are in an era where we have to tackle climate change, etc. in every possible area; all methods which lead to pollution have to be dealt with. Certainly, the focus on the heavy goods vehicles makes sense regarding the use of tolls, etc.
The one point which we need to expand on in particular is that we should be able to develop technology that produces engines that require less and less fuel, in other words, that travel more and more miles for fewer miles to the gallon. Certainly that is one area where much research needs to be done; many efficiencies could be made, not just for heavy goods vehicles, but also for all other vehicles. That is something which is not being mentioned and promoted and researched enough.
(FR) Mr President, the fact that the taxation of road freight transport and the Eurovignette have finally been addressed is, in itself, good news for all Europeans. That said, we still have a long way to go before road freight transport bears a reasonable proportion of the costs it represents for our societies: wear and tear of infrastructure, pollution, public health and accidents. As someone who lives in a city through which millions of heavy goods vehicles pass each year, I can confirm that the suffering of the populations concerned is rarely taken into account.
Then there are the issues that no one wants to address in this House: the very low wages paid to drivers, the terrible working conditions and the unacceptable driving times that compromise everyone's safety. It is no exaggeration to talk about slaves of the road.
So yes, it is necessary to impose a maximum rate of taxation in order to encourage short journeys, piggyback transport, maritime transport and inland navigation, and it is necessary to make the entire Union and its neighbourhood strive for the best possible social conditions. However, it is important to have intelligent taxation, so that the ones paying are not transport SMEs, drivers and still less consumers, but large shippers and major customers such as the large-scale distribution sector.
Member of the Commission. - Mr President, I would like to thank honourable Members very much for their comments and I would like to make some remarks.
Firstly, Eurovignette is not a European tax. This must be made very clear. In that sense, it is a bad name. On the contrary, it is a directive which limits and regulates national charges. We have 22 countries with different tolls and charges for different types of vehicles - heavy vehicles and private cars. All users from different countries pay these tolls if they appear on this network.
Secondly, please accept the compromise. This is much bigger and more complicated than it looks. There are two fundamental continuing fights behind this.
The first is a fight about principle - who should pay for the use of infrastructures and what specifically they should pay for. So it is going in the right direction. The 'user pays' and 'polluter pays' principle will inevitably continue. This is the direction that things are going.
The second fight is much more continuous and sharper. It is a conflict between the countries which have heavy transit traffic, which, of course, want more flexibility to address problems with their infrastructure, and clearly want to share the burden for the use of infrastructure between taxpayers and all users - I stress all users: there cannot be any discrimination.
Of course, there is a group of countries who are fiercely against it. This was also very visible here during the debate. I must just remind you that on 15 October, the Council agreed on the political compromise. It was just short of a blocking minority and the fight continues here now.
Mr El Khadraoui has done tremendous work to reach a good compromise and to have a good proposal for this compromise. I sincerely ask you to please support this compromise. It appears to have a lot of details that are not satisfactory in different parts and to different people but it is a really big step. This issue has been up in the air for years and years. Now we are taking a step forward.
President-in-Office of the Council. - (HU) Mr President, ladies and gentlemen, first of all, I would like to thank you for this valuable debate, which included a great number of arguments and counterarguments. This also shows, as the Commissioner has also mentioned, that a compromise has been reached. After great difficulties, problems and struggles of course, I am nevertheless convinced that this is a European success, as has already been mentioned by Mr Leichtfried. Thank you also for the appreciation expressed to the Hungarian Presidency.
As with every other compromise, a serious balancing act was carried out. We had to balance environmental and economic sustainability. I reject the notion that the Council did not attach any importance to environmental protection. Had it not been important, this directive would not exist. We also had to create a balance - and I would like to say this to Mr De Grandes Pascual as well - between the centre and the periphery. It is true that heated debates took place in the Council on the best ways to ensure that peripheral Member States do not feel locked out, and eventually a qualified majority was formed in the Council, and I hope - and I believe that the discussion has shown this as well - in Parliament, too.
We could say that this is just a drop in the ocean, but I believe - and I am happy that this has been acknowledged by many during the debate - that we have made an extremely important first step towards internalising costs and re-circulating revenues into the sector, even if, as with every compromise, it is not the most perfect one, and I am certain that we will be able to take further steps in the following years.
I would like to mention three specific issues which attracted several questions. The first one is the utilisation of revenues, and I would like to return to the comment made by Mr Sterckx. The agreement contains a detailed recommendation for Member States, precisely with respect to the utilisation of revenues, and states, inter alia, that 15% of generated revenues - and I emphasise this for Mrs Meissner in particular - should be used to finance trans-European transport projects. I would also like to add that this is the result of an adequate compromise and, as Mr Dirk Sterckx has also mentioned, a good and adequate one, although perhaps only a first step in the right direction.
The second specific question was also asked by Mr Sterckx, with respect to showing the costs of traffic jams and congestion. Well, the agreement reached with the European Parliament extends to this problem as well, since it makes it possible for Member States to determine road usage charges in a differentiated manner on the basis of location and time. As you all know, Member States have the opportunity to levy higher infrastructure charges during peak periods. This increased differentiation of infrastructure charges gives us an alternative for fighting traffic congestion, and even if we only include air and noise pollution in the calculation of external costs, the differentiation mechanism introduced in the directive can still make an efficient contribution to the reduction of traffic jams typical of European roads.
Finally, I would like to address your third question, specifically the question posed by Ms Lichtenberger concerning the external charges. The Council has already adopted its first-reading position on 14 February of this year, and we subsequently inserted a provision in the directive at the request of Parliament, to the effect that we will give a political signal to citizens concerning the environmental characteristics of heavy goods vehicles. To this end, we have included the possibility that in addition to the surcharge applied in mountainous regions, an external charge can be added in the case of Euro 0, 1, 2 and 3 vehicles. Since Euro 3 vehicles are less polluting than the other most polluting vehicles in the Euro emission categories, the double charge system will apply to them only from a later date, while it will already be applicable to the other categories from the effective date of the directive. Furthermore, the agreement reached with the European Parliament also provides incentives in respect of the least polluting vehicles in the Euro 5 and 6 categories, in order to promote the renewal of the vehicle fleet.
Mr President, ladies and gentlemen, it has become very clear from our debate today that we have made an extremely important step forward for the transport sector with the Eurovignette Directive. The specific recommendation regarding heavy goods vehicles is important not only in itself, but it also carries a symbolic significance. It is the first to apply - and I am glad that you have confirmed this in your comments - the 'polluter pays' principle, and launches a lengthy debate and implementation process, which leads to the internalisation of the external costs of all transportation methods.
Mr President, the Hungarian Presidency is very pleased that this agreement was reached with the European Parliament, and I am sure that the measure debated now and awaiting adoption by Parliament can lead to an increase in economic efficiency and a decrease in the negative environmental impacts in the transport sector, and that as a result, European Union citizens will be the winners of this directive being adopted.
Mr President, I thank each and every one of you for your expressions of support and your comments, and that includes those who opposed the report, by the way. The transport sector is important for our economy. It does, however, also give rise to costs - infrastructure costs, but also other costs such as fine particulates in the air, noise, traffic jams and so on.
With this revised directive, we will finally be creating a European framework that gives the Member States the opportunity to get the costs partly paid back by those who actually gave rise to them. At the same time, this method also enables the Member States to generate resources to reinvest in the transport system in order to make it more sustainable so as to actually reduce these external costs. In this way, we can make our society more liveable, increase the efficiency of the sector and also contribute to a more level playing field between the different modes of transport, so as, in so doing, to also provide greater opportunities for the railways and inland waterways.
I stressed earlier on, in my introduction, how difficult it was to reach this compromise. The aim in the Commission's White Paper, by the way, is to achieve the mandatory internalisation of external costs by 2020. That promises heated discussions over the next few years.
In the meanwhile, I hope, first of all, that this plenary grants sufficient support to enable us to get going and to demonstrate that Europe can also take decisions that are good for our citizens. Secondly, I hope that a number of Member States will now really get on with making use of the new opportunities and will also be able to tempt other Member States to join in on the strength of their good results. That will enable us to build a wider support base to also go further. In the meantime, this directive provides the Commission with an awful lot of homework to be getting on with. Over the forthcoming years, the ideas of also internalising other external costs, making internalisation mandatory and including other types of vehicles, also need to be looked into. These are things for the forthcoming years, however. We must first take this step forwards.
The debate is closed.
The vote will take place today at 12:00.
Written statements (Rule 149)
I think completion of the work today at second reading on the directive on charging heavy goods vehicles - the Eurovignette Directive - is extremely important. The basic and most important issue is the provision which establishes the 'polluter pays' principle, according to which heavy goods vehicles which cause more pollution and are noisier than those fitted with engines which comply with the Euro V or Euro VI standards will be subject to tolls for using road infrastructure. In addition, allowance has been made for the possibility of a certain dependence of tolls on vehicle movement (road congestion) at peak hours - for a maximum, however, of five hours a day. I think that this solution will successfully encourage avoidance of the use of some sections of road during peak hours. Furthermore, the Member States will be able to specify the use to be made of revenue generated from tolls collected, but at least 15% will have to be used for financial support for TEN-T projects, in order to increase transport sustainability.
I am delighted to say that the Eurovignette Directive has reached the end of its second reading. This report introduces the key phrase 'the polluter pays', which means that the change to the rules on road transport tolls will allow us to add the real costs of air and noise pollution by lorries to the taxes and fees collected when heavy goods vehicles use motorways. In addition, the directive stipulates that money collected in this way should be used to finance effective and environmentally friendly transport systems. At the same time, 15% of the fees collected must be invested in pan-European transport networks: not just road transport, but also rail and inland waterway transport.
Although the directive will apply to all vehicles over 3.5 tonnes, I think that this provision goes too far, because such vehicles mainly operate regionally, and this should not be regulated at European level. At the same time, a Member State has the right to exempt vehicles under 12 tonnes, an option which I hope Estonia will use.
Speaking of Estonia, I think that this directive will bring to an end the situation in which our lorries pay in other countries, while vehicles from other countries do not pay to drive on our roads. I hope that the government will put an end to this type of unequal treatment and set equal conditions for all. The directive also provides an incentive for fleet renewal: the newer and lower-polluting the vehicle, the less tax it must pay. This requires large investments from transport companies, which will actually pay off relatively quickly, both in terms of lower road tax and in terms of lower fuel consumption.
The revision of the Eurovignette Directive is crucial in order to integrate more effectively the cost of pollution caused by road transport, something which will now be possible thanks to the opportunity for the Member States to take into account air and noise pollution, as well as congestion of certain routes, when setting toll charges for heavy goods vehicles.
In regions such as mine, where international freight vehicles clog the Alpine roads, this is a long-awaited measure.
This revision is also a first step towards the reintroduction of fair competition between European road hauliers, since some Member States, such as France and Germany, already apply the 'polluter pays' principle and want the EU to extend it to all the others.
What matters now is that the revenue from the Eurovignette actually goes towards projects to improve infrastructure, cut pollution and protect the environment.
I therefore welcome the Member States' undertaking to reassign part of this revenue to the TEN-T, a major project designed to guarantee Europe's territorial cohesion and to improve access in regions such as those of the Alps, where the infrastructure is not sufficient to ensure a modal shift from road transport to other forms of transport.
I am convinced that the European Union needs harmonised guidelines which enable Member States to make charges for external costs created by the road transport sector. However, we must remember that transport firms, particularly during a crisis, will not be able to afford to change their fleets quickly and buy vehicles which comply with the Euro V and VI standards. We cannot, therefore, punish hauliers for external factors over which they have no influence. In my opinion, we need to try to achieve a maximum extension of the period during which incentives apply to the ecologically cleanest vehicles. Transport firms which invest in low-emission technologies must have the right to an appropriate period during which their investments are guaranteed, when they would pay the lowest charges or be exempt.
Finally, we very often emphasise in Parliament that people are the most important. Let us remember, therefore, that the transport sector around the Union not only represents excessive noise or CO2 emissions but also represents, above all, hundreds of thousands of jobs and an important component of GDP in many Member States.
(The sitting was suspended for a few moments)